IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,425



                  EX PARTE CHARLES EMANUAL JONES, Applicant



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. F-2009-1633-EWHC1 IN THE 367 TH JUDICIAL DISTRICT COURT
                       FROM DENTON COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilt to

driving while intoxicated, and was sentenced to twenty-five years’ imprisonment.

        Applicant contends that he was denied the opportunity to appeal his conviction because

appellate counsel was not notified of his appointment until after the deadline for filing a notice of

appeal had passed.

        The trial court has determined that appellate counsel was not notified of his appointment until
                                                                                                       2

after the deadline for filing a notice of appeal. We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. F-2009-1633-E

from the 367th Judicial District Court of Denton County. Applicant is ordered returned to that time

at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain

a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: September 29, 2010
Do Not Publish